


Exhibit 10.42
RADIAN GROUP INC.
 
2008 EMPLOYEE STOCK PURCHASE PLAN
The following constitute the provisions of the 2008 Employee Stock Purchase Plan
of Radian Group Inc., as amended as of December 11, 2012:
1.    Purpose. The purpose of the Plan is to provide Eligible Employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company, on the terms and conditions set forth herein. The Company
believes that the Plan will assist the Company in attracting and retaining the
services of employees and aligning the interests of participating employees with
those of the Company and its stockholders. It is the intention of the Company
that the Plan qualifies as an “Employee Stock Purchase Plan” under Section 423
of the Code. The provisions of the Plan shall, accordingly, be construed so as
to extend and limit participation in a manner consistent with the requirements
of that section of the Code.
2.    Definitions.
(a)     “Benefit Access Website” shall refer to the online enrollment
administration and account summary website provided by the third party vendor
chosen by the Company.
(b)    “Board” shall mean the Board of Directors of the Company.
(c)     “Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute of similar nature. References to specific sections of the Code
shall be taken to be references to corresponding sections of any successor
statute.
(d)     “Committee” shall mean the Compensation and Human Resources Committee of
the Board or any other committee appointed by the Board to administer the Plan.


(e)     “Common Stock” shall mean the Common Stock of the Company, par value
$0.001.
(f)     “Company” shall mean Radian Group Inc., a Delaware corporation.
(g)     “Compensation” shall mean base salary or base wages, and shall not
include payments for commissions, overtime, shift premium, incentive
compensation, incentive payments, bonuses, expense reimbursement, expense
allowances and other compensation.
(h)     “Continuous Status” shall mean the absence of any interruption or
termination of service as an Employee. Continuous Status as an Eligible Employee
shall not be considered interrupted in the case of a leave of absence agreed to
in writing by the Company or an absence by reason of uniformed military service,
provided that such leave is for a period of not more than 90 days or
reemployment upon the expiration of such leave is guaranteed by contract or
statute.
(i)     “Contributions” shall mean all amounts credited to the account of a
Participant pursuant to the Plan, whether by payroll deduction, direct payment,
tender of shares or otherwise.
(j)     “Designated Subsidiaries” shall mean the Subsidiaries which have been
designated by the Board or the Committee from time to time as eligible to
participate in the Plan.
(k)     “Eligible Employee” shall mean any person who is customarily employed
for at least twenty (20) hours per week and more than five (5) months in a
calendar year by the Company or one of its Designated Subsidiaries and who is
not deemed for purposes of Section 423(b)(3) of the Code to own stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of the Company or any Subsidiary.


(l)     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.


(m)     “Fair Market Value” shall mean the closing price at which the Common
Stock shall have been sold regular way on the New York Stock Exchange on the
date as of which such value is being determined or, if no sales occurred on such




--------------------------------------------------------------------------------




day, then on the next preceding day on which there were such sales, or, if at
any time the Common Stock shall not be listed on the New York Stock Exchange,
the fair market value as determined by the Board or the Committee on the basis
of available prices for such Common Stock or in such manner as may be authorized
by applicable regulations under the Code.


(n)     “Offering Date” shall mean the first day of each Offering Period of the
Plan.
(o)     “Offering Period” shall mean a period of time defined by the Board or
the Committee during which a Participant's Contributions are accumulated for the
purpose of purchasing shares of the Company's Common Stock. The maximum offering
period under the Plan is 27 months.
(p)     “Participant” shall mean any Eligible Employee who elects to participate
in the Plan.
(q)     “Plan” shall mean this Radian Group Inc. 2008 Employee Stock Purchase
Plan.
(r)     “Plan Coordinator” shall mean the individual designated by the Board or
the Committee to handle administrative matters with respect to the Plans.
(s)     “Purchase Date” shall mean the last day of each Purchase Period of the
Plan.
(t)     “Purchase Period” shall mean the period of time within an Offering
Period in which Contributions are accumulated for the purpose of buying stock on
the next scheduled Purchase Date in accordance with the terms and conditions of
the Plan. Generally the Purchase Period falls between the Offering Date and the
Purchase Date or between Purchase Dates where there are multiple Purchase Dates
within one Offering Period.


(u)     “Registration Statement” shall mean the Company's registration statement
on Form S-8 under the Securities Act with respect to the shares of Common Stock
to be issued under the Plan.
(v)     “Securities Act” shall mean the Securities Act of 1933, as amended.
(w)     “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.
3.    Eligibility.


(a)     Generally. Any person who is an Eligible Employee as of the Offering
Date of a given Offering Period shall be eligible to participate in such
Offering Period under the Plan, subject to the requirements of Section 5(a) of
the Plan and the limitations imposed by Section 423(b) of the Code.
(b)    Limitations on Eligibility. Any provisions of the Plan to the contrary
notwithstanding, no Eligible Employee shall be granted an option under the Plan
(i) if, immediately after grant, such Eligible Employee (or any other person
whose stock would be attributed to such Eligible Employee pursuant to Section
424(d) of the Code) would own stock and/or hold outstanding options to purchase
stock possessing five percent (5%) or more of the total combined voting power or
value of all classes of stock of the Company or of any Subsidiary of the
Company, or (ii) if such option would permit his or her rights to purchase stock
under all employee stock purchase plans (described in Section 423 of the Code)
of the Company and its Subsidiaries to accrue at a rate that exceeds the maximum
amount allowed under Section 423(b)(8) of the Code of Fair Market Value of such
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time.


4.    Offering Periods and Purchase Periods.


(a)    Offering Periods. The Plan shall be implemented by a series of Offering
Periods of such duration or durations as may be determined by the Board or the
Committee, with new Offering Periods commencing on such date or dates as may be
determined by the Board or the Committee. The initial Offering Period under the
Plan shall not commence prior to the effective date of the Registration
Statement. The Board or the Committee shall have the power to change the
duration and/or the frequency of Offering Periods with respect to future
offerings without stockholder approval if such change is announced at least five
(5) days prior to the scheduled beginning of the first Offering Period to be
affected.




--------------------------------------------------------------------------------




(b)    Purchase Periods. Each Offering Period shall consist of one or more
consecutive Purchase Periods as determined by the Board or the Committee with
the duration or durations determined by the Board or the Committee. The last day
of each Purchase Period shall be the “Purchase Date” for such Purchase Period.
The initial Purchase Period under the Plan shall not commence prior to the
effective date of the Registration Statement; and the initial Purchase Date
under the Plan shall not take place unless, prior thereto, the Plan shall have
been approved by the stockholders of the Company as required by Section 20(c)
below. The Board or the Committee shall have the power to change the duration
and/or frequency of Purchase Periods with respect to future purchases without
stockholder approval if such change is announced at least five (5) days prior to
the scheduled beginning of the first Purchase Period to be affected.


5.    Participation.
(a)     Enrollment. An Eligible Employee may become a Participant in the Plan by
enrolling on the Benefit Access Website on or before the 15th day of the month
preceding the Offering Date, unless a later time is set by the Board or the
Committee for all Eligible Employees with respect to a given Offering Period
(and in any event, not before the effective date of the Registration Statement).
The contribution election made on the Benefit Access Website shall set forth the
dollar amount to be paid as Contributions pursuant to the Plan, such amount to
be paid derived from payroll deductions from the Participant's Compensation or
as otherwise provided in accordance with Section 6. The Board or the Committee
shall establish a Contribution limitation not to exceed the maximum amount
allowed under Section 423(b)(8) of the Code (and if no such limitation is
established, it shall be deemed to be such maximum amount allowed under Section
423(b)(8) at the time an option is granted under the Plan).
(b)    Payroll Deductions. Payroll deductions shall commence on the first
payroll following the Offering Date and shall end on the last payroll paid on or
prior to the last day in the Purchase Period of the Offering Period to which the
contribution election is applicable, unless sooner terminated by the Participant
as provided in Section 10 of this Plan.


6.    Method of Payment of Contributions.


(a)    Funding Methods. A Participant may fund his or her Contributions to the
Plan by any of the following methods, to the extent permitted by the Board or
the Committee:


(i)    Payroll Deductions. Electing to have Compensation deducted from each of
his or her biweekly (or other periodic) paychecks during the Offering Period,
and all such payroll deductions made by a Participant shall be credited to his
or her account under the Plan; or
(ii)    Other Methods. Utilizing such other funding method or methods as the
Board or the Committee may from time to time approve, and as may be (1)
permitted under applicable laws, regulations or stock exchange or trading system
rules, and (2) consistent with the tax treatment of the Plan under the Code.


(b)    Withdrawal; Decrease in Deductions. A Participant may discontinue his or
her participation in the Plan through the Benefit Access Website, as provided in
Section 10 of this Plan, or, on one occasion only during the Offering Period (or
more frequently if the Board or the Committee determines the necessity for
such), may decrease the rate of his or her Contributions during the Offering
Period through the Benefit Access Website. The change in rate or discontinuance
shall be effective as of the next payroll processing following the date of the
Participant's change through the Benefit Access Website (or any other amount of
time as determined by the Board or the Committee).
(c)    Tax Limitations on Contributions. Notwithstanding the foregoing, to the
extent necessary to comply with Section 423(b)(8) of the Code and Section 3(b)
herein, a Participant's Contributions may be decreased to 0% of his or her
payroll at such time during any Offering Period which is scheduled to end during
the current calendar year that the aggregate of all Contributions accumulated
with respect to such Offering Period and any other Offering Period ending within
the same calendar year exceeds the maximum amount allowed under Section
423(b)(8) of the Code of Fair Market Value of stock (determined at the time an
option is granted) (or 85% of such maximum amount to the extent that the
purchase price is 85% of the Fair Market Value of such stock at the time an
option is granted). Contributions at the rate elected on the Benefit Access
Website during the Offering Period which is scheduled to end during the current
calendar year shall recommence at the beginning of the subsequent Offering
Period, unless terminated or changed by the Participant as provided in Section
10 hereof.






--------------------------------------------------------------------------------




7.    Grant of Option
(a)    Option Price. On the Offering Date of each Offering Period, each Eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Purchase Date a number of shares of the Company's Common Stock
determined by dividing such Eligible Employee's Contributions accumulated prior
to such Purchase Date and retained in the Participant's account as of the
Purchase Date by the lesser of (i) eighty-five percent (85%) of the Fair Market
Value of a share of the Company's Common Stock on the Offering Date, or (ii)
eighty-five percent (85%) of the Fair Market Value of a share of the Company's
Common Stock on the Purchase Date; provided however, that the purchase shall be
subject to limitations set forth in Sections 3(b) and 13. The Fair Market Value
of a share of the Company's Common Stock shall be determined as provided in
Section 2(l) of this Plan.


(b)     Share Limit. In addition to other limits set forth in the Plan, the
maximum number of shares that may be purchased by an Eligible Employee during an
Offering Period is 20,000 shares, or such other number of shares as the
Committee determines before the beginning of the applicable Offering Period.
8.    Exercise of Option. Unless a Participant withdraws or is deemed to have
withdrawn from the Plan as provided in Sections 10 or 11 hereof, his or her
option for the purchase of shares will be exercised automatically on each
Purchase Date within an Offering Period, and the maximum number of full shares
subject to the option will be purchased at the applicable option price with the
accumulated Contributions in his or her account. The shares purchased upon
exercise of an option hereunder shall be deemed to be transferred to the
Participant on the Purchase Date. During his or her lifetime, a Participant's
option to purchase shares hereunder is exercisable only by him or her.
9.    Delivery. As promptly as practicable after each Purchase Date within each
Offering Period, the Company shall arrange the delivery to each Participant's
designated brokerage account, as appropriate, of a certificate or book-entry
deposit representing the shares purchased upon exercise of his or her option.
Any cash remaining to the credit of a Participant's account under the Plan after
a purchase by him or her of shares at the termination of each Purchase Period,
or which is insufficient to purchase a full share of Common Stock of the
Company, shall be carried over to the next Purchase Period if the Eligible
Employee continues to participate in the Plan, or if the Eligible Employee does
not continue to participate, shall be returned to said Participant.
10.    Voluntary Withdrawal; Termination or Change of Employment Status.
(a)    Withdrawal. A Participant may withdraw all but not less than all the
Contributions credited to his or her account under the Plan at any time prior to
each Purchase Date by giving notice to the Company via the Benefit Access
Website in such form as the Plan Coordinator shall reasonably require. All of
the Participant's Contributions credited to his or her account will be paid to
him or her promptly after receipt of notice of his or her withdrawal and his or
her option for the current period will be automatically terminated, and no
further Contributions for the purchase of shares may be made during the Offering
Period.


(b)    Termination of Employment; Change in Status. Upon termination of a
Participant's Continuous Status as an Eligible Employee prior to the Purchase
Date within an Offering Period for any reason, including without limitation
voluntary or involuntary termination of employment, retirement or death, the
Contributions credited to such Participant's account will be returned to him or
her or, in the case of his or her death, to the person or persons entitled
thereto under Section 15 hereof, and his or her option will be automatically
terminated.


(c)    Subsequent Offerings. A Participant's withdrawal from an Offering Period
will not have any effect upon his or her eligibility to participate in a
succeeding Offering Period or in any similar plan which may hereafter be adopted
by the Company.


11.     Automatic Withdrawal and Reset. To the extent permitted by applicable
laws, regulations or stock exchange or trading system rules, if the Fair Market
Value of the shares on the first Purchase Date of any Offering Period which
contains more than one Purchase Date is less than the Fair Market Value of the
shares on the Offering Date for such Offering Period, then every Participant
shall automatically (i) be deemed to have withdrawn from such Offering Period at
the close of such Purchase Date and after the acquisition of shares for such
Purchase Period, and (ii) be deemed to have enrolled in a new Offering Period
commencing on the first business day subsequent to such Purchase Period.
12.    Interest. No interest shall accrue on the Contributions of a Participant
in the Plan, whether utilized to purchase shares or repaid to the Participant.






--------------------------------------------------------------------------------




13.    Company Common Stock.
(a)    Shares Subject to the Plan. The maximum number of shares of the Company's
Common Stock which shall be made available for sale under the Plan shall be
2,000,000 shares, subject to adjustment upon changes in capitalization of the
Company as provided in Section 19 hereof. If the total number of shares which
would otherwise be subject to options granted pursuant to Section 7(a) hereof on
the Offering Date of an Offering Period exceeds the number of shares then
available under the Plan (after deduction of all shares for which options have
been exercised or are then outstanding), the Company shall make a pro rata
allocation of the shares remaining available for option grant in as uniform a
manner as shall be practicable and as it shall determine to be equitable. In
such event, the Company shall give written notice of such reduction of the
number of shares subject to the option to each Eligible Employee affected
thereby and shall similarly reduce the rate of Contributions, if necessary. The
Plan shall automatically terminate immediately after the Purchase Date as of
which the supply of available shares is exhausted.
(b)    No Rights as a Stockholder. The Participant will have no interest or
voting right in shares covered by his or her option until such option has been
exercised.
(c)    Issuance and Delivery. Shares to be delivered to a Participant under the
Plan will be registered in the name of the Participant or in the name of the
Participant and his or her spouse and delivered or credited in book-entry form
to the Participant's brokerage account.


14.    Administration. The Board, or the Committee by delegated authority from
the Board, shall supervise and administer the Plan and shall have full power to
adopt, amend and rescind any rules deemed desirable and appropriate for the
administration of the Plan and not inconsistent with the Plan, to construe and
interpret the Plan, and to make all other determinations necessary or advisable
for the administration of the Plan. The Board's or the Committee's
interpretations and decisions in respect of the Plan, the rules and regulations
pursuant to which it is operated, and the rights of Participants hereunder shall
be final and conclusive. The Board or the Committee may appoint and remove the
Plan Coordinator in its discretion, and may delegate such administrative or
ministerial duties to him or her as it shall determine.
16.    Transferability. Neither Contributions credited to a Participant's
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way by the Participant. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 10 hereof.
17.    Use of Funds. All Contributions received or held by the Company under the
Plan are general assets of the Company, free of any trust or other restriction,
and may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such Contributions. All references in this Plan to
Participants' Plan “accounts” shall be deemed to mean the hypothetical, unfunded
bookkeeping accounts maintained on the Company's records for the administration
of the Plan.
18.    Reports. Each Participant in the Plan will be entitled to a statement of
account promptly following the Purchase Date. Such statements will set forth the
amount of Contributions, the per share purchase price, the number of shares
purchased and the remaining cash balance, if any.


19.    Adjustments Upon Changes in Capitalization; Corporate Transactions.
(a)    Adjustment. Subject to any required action by the stockholders of the
Company, the number of shares of Common Stock covered by each option under the
Plan which has not yet been exercised and the number of shares of Common Stock
which have been authorized for issuance under the Plan but have not yet been
placed under option (collectively, the “Reserves”), as well as the price per
share of Common Stock covered by each option under the Plan which has not yet
been exercised, shall be proportionately adjusted for any increase or decrease
in the number of issued shares of Common Stock resulting from a stock split,
reverse stock split, stock dividend, combination or reclassification of the
Common Stock, or any other increase or decrease in the number of shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration”. Such
adjustment shall be made by the Board or the Committee, whose determination in
that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.




--------------------------------------------------------------------------------




(b)    Corporate Transactions. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Board or the Committee. In the event of a proposed sale of all
or substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, each option under the Plan shall be assumed or
an equivalent option shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Board or the
Committee determines, in the exercise of its sole discretion and in lieu of such
assumption or substitution, to shorten the Offering Period then in progress by
setting a new Purchase Date (the “New Purchase Date”). If the Board or the
Committee shortens the Offering Period then in progress in lieu of assumption or
substitution in the event of a merger or sale of assets, the Board or the
Committee shall notify each Participant in writing, at least ten (10) days prior
to the New Purchase Date, that the Purchase Date for his or her option has been
changed to the New Purchase Date and that his or her option will be exercised
automatically on the New Purchase Date, unless prior to such date he or she has
withdrawn from the Offering Period as provided in Section 10 hereof. For
purposes of this Section 19(b), an option granted under the Plan shall be deemed
to be assumed if, following the sale of assets or merger, the option confers the
right to purchase, for each share of option stock subject to the option
immediately prior to the sale of assets or merger, the consideration (whether
stock, cash or other securities or property) received in the sale of assets or
merger by holders of Common Stock for each share of Common Stock held on the
effective date of the transaction (and if such holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if such
consideration received in the sale of assets or merger was not solely common
stock of the successor corporation or its parent (as defined in Section 424(e)
of the Code), the Board or the Committee may, with the consent of the successor
corporation, provide for the consideration to be received upon exercise of the
option to be solely common stock of the successor corporation or its parent
having a fair market value equal to the per share consideration received by
holders of Common Stock in the sale of assets or merger.
 
(c)    Reserves. The Board or the Committee may, if it so determines in the
exercise of its sole discretion, also make provision for adjusting the Reserves,
as well as the price per share of Common Stock covered by each outstanding
option, in the event that the Company effects one or more reorganizations,
recapitalizations, rights offerings or other increases or reductions of shares
of its outstanding Common Stock, and in the event of the Company being
consolidated with or merged into any other corporation.
20.    Amendment or Termination.
(a)     Power to Amend or Terminate. The Board may at any time terminate or
amend the Plan. Except as provided in Section 19 hereof or as otherwise required
by law, no such termination may affect options previously granted, nor may an
amendment make any change in any option theretofore granted which adversely
affects the rights of any Participant. In addition, to the extent necessary to
comply with Section 423 of the Code, the Company shall obtain stockholder
approval of any amendment in such a manner and to such a degree as so required.
No amendment may increase the number of shares reserved for purposes of the Plan
and no amendment shall allow any person who is not an Eligible Employee to
become a Participant, without the approval of the stockholders of the Company.
(b)     Plan Administration. Without stockholder approval and without regard to
whether any Participant rights may be considered to have been adversely
affected, the Board or the Committee shall be entitled, without limitation, to
limit the frequency and/or number of changes in the amount withheld during an
Offering Period, establish the exchange ratio applicable to amounts withheld in
a currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a Participant in order to adjust for delays or mistakes in
the Company's processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant's Compensation, and establish such other limitations or procedures
as the Board or the Committee determines in its sole discretion as advisable and
which are consistent with the Plan.
21.    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof. All notices or
other communications to a Participant under or in connection with the Plan shall
be deemed effective if sent or given to the Participant at his or her home or
business address on the records of the Company, including if sent by electronic
transmission.


22.     Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply to the reasonable
satisfaction of the Company with all applicable provisions of law, domestic or
foreign, including, without limitation, the Securities Act, the Exchange Act,
the rules and regulations promulgated thereunder, and the requirements of any
stock exchange or trading system upon which the shares may then be listed or
quoted. As a condition to the exercise of an option, the Company may require the




--------------------------------------------------------------------------------




person exercising such option to represent and warrant at the time of any such
exercise that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.
23.     Additional Restrictions of Rule 16b-3. The terms and conditions of
options granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3 or any successor rule. The Plan shall be deemed to contain, and such
options shall contain, and the shares issued upon exercise thereof shall be
subject to, such additional conditions and restrictions as may be required by
Rule 16b-3 or any successor rule to qualify for the maximum exemption from
Section 16 of the Exchange Act with respect to Plan transactions.
24.     ERISA Status of Plan. The Plan is not intended and shall not be
construed to constitute an “employee benefit plan” within the meaning of Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended.


25.     Miscellaneous Provisions.
(a)     Governing Law. Except to the extent preempted by any applicable federal
law, the Plan and the options granted hereunder shall be construed and
administered in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws thereunder.
 
(b)     Severability. In the event any provision of the Plan shall be held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, and the Plan shall be construed or enforced as
though the illegal or invalid provision had not been included.


(c)     Headings. The section headings of the Plan are for reference only. In
the event of a conflict between a section heading and the content of a section
of the Plan, the content to the section shall control.


26.     Effective Date; Term of Plan. The Plan became effective on December 9,
2008, upon its adoption by the Committee pursuant to delegated authority from
the Board. The Plan shall continue in effect through December 31, 2018, unless
sooner terminated under Sections 13 or 20 hereof.




* * *




